EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greggory Zinniel on 1/15/2021.

The application has been amended as follows: 

Cancel claim 1.
Amend claim 25 as follows:
25.	(Currently Amended) A method for treating a fluid via a system comprising:
a fluid inlet 
a fluid outlet; 
a capacitive deionization (CapDI) module;
a conductivity sensor; and
a control board comprising:
a controller in communication with the conductivity sensor;
a switching regulator coupled to the controller;
a power MOSFET polarity circuit coupled to the switching regulator; and
a module connector connected to the CapDI module and coupled to the power MOSFET polarity circuit; the method comprising:
receiving fluid flowing through the CapDI module;
applying a first electrical potential to the switching regulator, the first electrical potential being a non-zero electrical potential;
providing regulated electrical power from the switching regulator to the power MOSFET polarity circuit in response to the applied first electrical potential;
applying electrical power in a first polarity to the CapDI module from the power MOSFET polarity circuit via the module connector to operate the CapDI module in a purification mode; and
electrically capturing ions from the fluid in the CapDI module, creating a deionized fluid;
directing the deionized fluid to the use device from the CapDI module;
receiving fluid conductivity information from the conductivity sensor representative of the conductivity of the deionized fluid directed to the use device after flowing through the CapDI module comprising a plurality of conductivity measurements over a length of time;
determining an average of the detected conductivity values based on the received plurality of conductivity measurements;
comparing the average conductivity value to a conductivity value threshold; and
in the condition that the average conductivity value exceeds the threshold conductivity value, adjusting the first electrical potential applied to the switching regulator to a second electrical potential, the second electrical potential being:
the same polarity as the first electrical potential,
a greater magnitude than the first electrical potential, and


In claim 19, replace “18” with --11--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 11 and 25 recite a determining, comparting and adjusting process of the average conductivity of a product fluid such that the potential applied (first electrical potential) is made greater when the conductivity exceeds a threshold. This stepwise process is not obvious or anticipated by the prior art in relation to capacitive deionization systems and methods of use.
The closest art is that used in previous rejections as well as US 2015/0166373 of Landon et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794